Citation Nr: 1428290	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disability (claimed as arthritis of the hands).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1972 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in August 2011, when it was remanded to undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reported in-service treatment for right and left hand fractures and burns.  As discussed below, the Board finds that additional development is required before this case is ready for appellate disposition.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In November 2007, the National Personnel Records Center (NPRC) confirmed that the Veteran's service records for his first period of service were not available.  In July 2012, following negative responses from the NPRC and San Antonio Military Medical Center at Fort Sam Houston, the AOJ issued a formal finding of unavailability of Darnall Army Hospital at Fort Bliss Army Base and San Antonio Military Medical Center at Fort Sam Houston records dated from 1973 to 1975.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).     

The Board finds that, for the purpose of obtaining a medical opinion during this remand, in-service treatment for fractures and burns of the hands should be factually assumed, notwithstanding an absence of treatment records (which are missing).  In the July 2008 Decision Officer Review (DRO) hearing conducted at the RO, the Veteran testified that he was hospitalized in 1973 at the Darnall Army Hospital at Fort Hood for burns on his hands and in 1974 or 1975 for fractures of the hands.  The Veteran also testified to being treated for burns on the hands at the burn unit at Fort Sam Houston in 1973.  Review of the service treatment records shows that, in an August 1978 in-service dental patient medical history, the Veteran endorsed being hospitalized within the previous five years, but did not indicate the nature of the hospitalization.  

In a September 1982 National Guard enlistment report of medical history, the Veteran reported a history of having being hospitalized at Darnall Army Hospital for burns on his hands and for a broken left hand.  In an April 1987 U.S. National Guard annual physical report of medical history, the examiner reported a history of fractures of both hands and also hospitalization for burns on the hands.  A February 2006 VA treatment records notes that the Veteran reported sustaining fractures and burns to both hands in service.  X-rays conducted at the October 2009 VA examination revealed degenerative joint disease of the distal interphalangeal joints of both hands and a healed left second metacarpal shaft fracture.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At an October 2009 VA examination, the VA examiner opined that the degenerative joint disease of the distal interphalangeal joint in the fingers of both of the Veteran's is less likely than not due to any fractures noting that there were no service treatment records relating to fractures of the Veteran's hands.  The Board finds that the October 2009 VA medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran did not sustain in-service bilateral hand injuries.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 

Board may reject a medical opinion based on an inaccurate factual basis).  Thus, the Board finds that an additional VA examination is necessary as there remains some question as to whether the Veteran's current bilateral hand disability is casually related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current bilateral hand disability.  The VA examiner should diagnose all hand disabilities and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed bilateral hand disability was incurred in or caused by the Veteran's active service.  For purposes of this opinion, the VA examiner should assume the occurrence of in-service treatment for fractures and burns of the hands (notwithstanding an absence of documentation in the form of service treatment records).  The VA examiner should provide a rationale and basis for all opinions expressed.  

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



